DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 31 March 2021 have been fully considered but they are not persuasive.  Applicant argues that Ishikawa fails to teach or suggest that the layer 3 is a native oxide layer and the layer 5 is a thermal oxide layer p. 6. This is not persuasive because a native oxide is the own oxide of the solid. SiO2 is a native oxide of silicon, see Semiconductor OneSource: Semiconductor Glossary -- Search For : native oxide (semi1source.com). Ishikawa [0063] teaches that layer 3 can be formed by oxidizing the polycrystalline silicon layer 2.  Additionally, Ishikawa [0065] suggests that layer 5 can be formed by thermal oxidation, therefore a thermal oxide layer. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 10, the specification does not describe “a thickness of the insulative layer (30) is greater than a thickness of the barrier layers (22)”. Figure 4 implicit dimensions cannot be validly claimed. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 15, 16 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the one or more native oxide layer" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 25 is rejected because of the dependency on claim 8.
Claims 15 and 16 recite the limitation "the one or more barrier layer" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-7, 9-12, 14-15 and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. US 2018/0033681 in view of Kerr et al. US 7,915,706.

    PNG
    media_image1.png
    268
    454
    media_image1.png
    Greyscale

Regarding claim 1, Ishikawa et al. Fig. 1 discloses a silicon-on-insulator (SOI) substrate, comprising: 
a semiconductor substrate 1; 
a thermal oxide layer 5 over the semiconductor substrate; and  
a multi-layered polycrystalline silicon structure between the semiconductor substrate and the thermal oxide layer, the multi-layered polycrystalline silicon structure comprising: 
a plurality of polycrystalline silicon layers (e.g. carrier trap layers) 2, 4 stacked over one another; and 
a native oxide layer 3 between each adjacent pair of the plurality of polycrystalline silicon layers, wherein a number of the polycrystalline silicon layers (e.g. carrier trap layers) 2, 4 is ranging from 2 to 6.  
Ishikawa et al. does not disclose a doped polycrystalline silicon layer (e.g. carrier trap layers) 2, 4. Kerr et al. teaches an SOI substrate with a carrier trap layer polycrystalline silicon layer 32 to trap carriers from the silicon substrate 12. The col. 13, lines 6-37. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Ishikawa et al. to include doped polycrystalline silicon layers as suggested by Kerr et al. in order to passivate the surface of the silicon substrate and to trap carriers to immobilize a surface conduction layer in the silicon substrate.
Regarding claim 3, Ishikawa et al. as modified by Kerr et al. discloses the SOI substrate of Claim 1, further comprising a superficial silicon layer 6 over the thermal oxide layer, Fig. 1, Ishikawa et al.  
Regarding claim 6, Ishikawa et al. as modified by Kerr et al. discloses the SOI substrate of Claim 1, wherein a thickness of the multi-layered polycrystalline silicon structure is 4.4 micrometers (e.g. layers 2, 4 = 2 micrometers each; layer 3 = 0.4 micrometers, par. 0074, Ishikawa et al.) 
Ishikawa et al. as modified by Kerr et al. does not disclose a thickness of the multi-layered polycrystalline silicon structure is smaller than or equal to 3 micrometers.  
It appears that the multi-layered polycrystalline silicon structure of Ishikawa et al. as modified by Kerr et al. and the claimed invention would perform equally well with either values.  Accordingly, the claim is obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious). MPEP 2144.05
Regarding claim 7, Ishikawa et al. as modified by Kerr et al. discloses the SOI substrate of Claim 6, wherein a thickness of the multi-layered polycrystalline silicon structure is 4.4 micrometers (e.g. layers 2, 4 = 2 micrometers each; layer 3 = 0.4 micrometers, par. 0074, Ishikawa et al.) 
Ishikawa et al. as modified by Kerr et al. does not disclose the thickness of the multi-layered polycrystalline silicon structure is substantially ranging from 0.6 micrometers to 33 micrometers.  
It appears that the multi-layered polycrystalline silicon structure of Ishikawa et al. as modified by Kerr et al. and the claimed invention would perform equally well with either values.  Accordingly, the claim is obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 
Regarding claim 9, Ishikawa et al. as modified by Kerr et al. discloses the SOI substrate of Claim 1, wherein the plurality of doped polycrystalline silicon layers are N type or P type doped polycrystalline silicon layers, col. 13, lines 6-37, Kerr et al.
Regarding claim 10, Ishikawa et al. Fig. 1 discloses a semiconductor device, comprising: 
a silicon-on-insulator (SOI) substrate, comprising: 
a handle substrate 1; 
a multi-layered trap-rich structure over the handle substrate, the multi-layered trap-rich structure comprising: 
a plurality of trap-rich layers stacked over one another 2, 4 and a barrier layer 3 between each adjacent pair of the plurality of trap-rich layers; 
an insulative layer 5 over the multi-layered trap-rich structure; and 
a semiconductor component (e.g. MOS transistor, par. 0089, Fig. 5) over the SOI substrate.
Ishikawa et al. does not disclose wherein the plurality of trap-rich layers comprises N-type or P-type doped materials. Kerr et al. teaches an SOI substrate with a carrier trap layer polycrystalline silicon layer 32 to trap carriers from the silicon substrate 12. The polycrystalline silicon layer may be doped to form N-type material, P-type material or both col. 13, lines 6-37. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Ishikawa et al. to include doped 
Regarding claim 11, Ishikawa et al. as modified by Kerr et al. discloses the semiconductor device of Claim 10, wherein a number of the trap-rich layers is ranging from 2 to 6, Fig. 1, Ishikawa et al.  
Regarding claim 12, Ishikawa et al. as modified by Kerr et al. discloses the semiconductor device of Claim 10, wherein each of the trap-rich layers comprises a polycrystalline silicon layer, par. 0063, Ishikawa et al.  
Regarding claim 14, Ishikawa et al. as modified by Kerr et al. discloses the SOI substrate of Claim 10, wherein a thickness of the multi-layered trap-rich structure is 4.4 micrometers (e.g. layers 2, 4 = 2 micrometers each; layer 3 = 0.4 micrometers, par. 0074, Ishikawa et al.) 
Ishikawa et al. as modified by Kerr et al. does not disclose the thickness of the multi-layered trap-rich structure is substantially ranging from 0.6 micrometers to 3 4micrometers.  
It appears that the multi-layered trap-rich structure of Ishikawa et al. as modified by Kerr et al. and the claimed invention would perform equally well with either values.  Accordingly, the claim is obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious). MPEP 2144.05
Regarding claim 15, Ishikawa et al. as modified by Kerr et al. discloses the semiconductor device of Claim 10, wherein the one or more barrier layer comprises a native oxide layer, par. 0063, Ishikawa et al.  
Regarding claim 21, Ishikawa et al. Fig. 1 discloses a silicon-on-insulator (SOI) substrate, comprising: 
a semiconductor substrate 1; 
an active semiconductor layer 6 over the semiconductor substrate; 
a thermal oxide layer 5 between the semiconductor substrate and the active semiconductor layer 6; and 
a multi-layered structure between the active semiconductor layer and the thermal oxide layer, wherein the multi-layered structure comprises: 
a plurality of layers stacked over one another 2, 4; and 
a native oxide layer 3 between each adjacent pair of the plurality of layers 2, 4, wherein a number of the doped layers is ranging from 2 to 6.  
Ishikawa et al. does not disclose doped layers (e.g. carrier trap layers) 2, 4. Kerr et al. teaches an SOI substrate with a carrier trap layer polycrystalline silicon layer 32 to trap carriers from the silicon substrate 12. The polycrystalline silicon layer may be doped to form N-type material, P-type material or both col. 13, lines 6-37. 

Regarding claim 22, Ishikawa et al. as modified by Kerr et al. discloses the SOI substrate of Claim 21, wherein each of the doped layers comprises a doped polycrystalline silicon layer, par. 0063, Ishikawa et al.  
Regarding claim 23, Ishikawa et al. as modified by Kerr et al. discloses the SOI substrate of Claim 22, wherein the plurality of doped layers are N type or P type doped polycrystalline silicon layers, col. 13, lines 6-37, Kerr et al.
Regarding claim 24, Ishikawa et al. as modified by Kerr et al. discloses the SOI substrate of Claim 21, wherein the active semiconductor layer 6 comprises a superficial silicon layer.
Claims 4, 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. and Kerr et al. as applied to claims 1 and 10 above, and further in view of Wang et al. US 2018/0114720.
Regarding claim 4, Ishikawa et al. as modified by Kerr et al. discloses the 
SOI substrate of Claim 1. Ishikawa et al. as modified by Kerr et al. does not disclose wherein a grain size of each of the doped polycrystalline silicon layers is smaller than or equal to 0.1 micrometers.  
Wang et al. teaches an SOI substrate having enhanced charge trapping efficiency that includes polysilicon layer 300 with grain size 0.02 micrometers to 1 par. 0045. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Ishikawa et al. as modified by Kerr et al. to include grain size of the doped polycrystalline silicon layers is smaller than or equal to 0.1 micrometers as suggested by Wang et al. in order to enhance the electrical performance of the SOI structure used in radiofrequency devices.
	Regarding claim 5, Ishikawa et al. as modified by Kerr et al. further modified by Wang et al. teaches wherein the grain size of each of the doped polycrystalline silicon layers is substantially ranging from 0.03 micrometers to 0.1 micrometers, par. 0045.  
Regarding claim 13, Ishikawa et al. as modified by Kerr et al. discloses the 
SOI substrate of Claim 10. Ishikawa et al. as modified by Kerr et al. does not disclose wherein a grain size of each of the trap-rich layers is substantially ranging from 0.03 micrometers to 0.1 micrometers.    
Wang et al. teaches an SOI substrate having enhanced charge trapping efficiency that includes polysilicon layer 300 with grain size 0.02 micrometers to 1 micrometer, par. 0045. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify Ishikawa et al. as modified by Kerr et al. to include grain size of the trap-rich layers is substantially ranging from 0.03 micrometers to 0.1 micrometers as suggested by Wang et al. in order to enhance the electrical performance of the SOI structure used in radiofrequency devices.

Allowable Subject Matter
Claims 8, 16 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA D MCCALL-SHEPARD whose telephone number is (571)272-9801.  The examiner can normally be reached on M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571)272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Sonya McCall-Shepard/Primary Examiner, Art Unit 2898